DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Peters (US 2014/0263231), Brogdon (US 3,293,400), Arndt et al. (US 2002/0117488).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 26, a control unit configured to: continuously determine different target values for the variable feed speed of the cold wire based on different values of the at least a first active welding parameter, wherein the control unit determines a different target value for the variable feed speed of the cold wire according to a different value of the at least a first active welding parameter; and adjust the variable feed speed of the cold wire to the different target values.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 37, a control unit configured to: in response to detection of a variation of the at least a first active welding parameter, determine a target value for the variable feed speed of the cold wire based on the variation of the at least a first active welding parameter; and adjust the variable feed speed of the cold wire to the target value, wherein when the target value indicates an increase of the variable feed speed of the cold wire, wherein the control unit is configured to carry out the increase so that the variable feed speed of the cold wire reaches the target value with a delay in time with respect to the detection of the variation of the at least a first active welding parameter.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 42, a control unit configured to: in response to detection of a variation of the at least a first active welding parameter, determine a target value for the variable feed speed of the cold wire based on the variation of the at least a first active welding parameter, wherein the target value indicates a reduction of the variable feed speed of the cold wire; and adjust the variable feed speed of the cold wire to the target value so that the variable feed speed of the cold wire reaches the target value within 200 ms of the detection of the variation of the at least a first active welding parameter.

 	Peters shows an arc welding system having a first wire feeder (150) for feeding a hot wire (140) toward a workpiece 115 and a first contact tube (120) for transferring current to the first hot wire for arc generation to create a weld puddle, a second wire feeder (155) for feeding a cold wire (145) and a second contact tube (125) for transferring current to the cold wire without generating arc toward the workpiece (115), a sensing current controller 195 use feedback such as arc voltage and current power from power supply 130, etc. to sense when the wire 140 is shorted in order to increase the wire feed speed by controlling wire feeder 155 (para.0064). However, Peters does not teach continuously determine different target values for the variable feed speed of the cold wire based on different values of the at least a first active welding parameter, 
	Brogdon shows that a submerged arc welding having a wire feeder (fig.1 shows a wheel device for guiding hot wire) for a hot wire (48) for arc generation to create a weld puddle (fig.4) at the workepieces (18 and 20), and a wire feeder (38) for a cold wire (42). However, Brgdon does not show the above claim limitations. 
 	Arndt et al. shows an arc welding device having a torch device (a non-consumable electrode) and a wire feeder (49) for feeding a cold wire (46) without generating arc, and a control unit automatically control the wire current to the filler wire with changes in wire feed speed. However, the wire feed is related to the welding parameter to the filler wire (cold wire).  


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761